                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                TOLEDO DIVISION


 ADIA A. WASHINGTON,

        Plaintiff,
                                                            Case No. 3:18-cv-02008-JGC
 v.

  WEINBERG MEDIATION GROUP, LLC                               Hon. Judge James G. Carr
  and JTM CAPITAL MANAGEMENT,
  LLC,

        Defendants.



                              PLAINTIFF’S STATUS REPORT

        Pursuant to this Honorable Court’s Scheduling Order on July 10, 2019, Plaintiff submits
the following Plaintiff’s Status Report:

      Plaintiffs’ statement: On July 22, 2019, this Honorable Court entered a Default
Judgment against Defendant Weinberg Mediation Group, LLC which remains unsatisfied.

        On July 23, 2019, Plaintiff issued her first set of written discovery requests
(Interrogatories, Requests to Produce, Requests to Admit) to Defendant JTM Capital
Management, LLC (“JTM”). Defendant tendered its responses to Plaintiff’s written discovery
requests on August 13, 2019. All that remains for Plaintiff to do at this point is conduct the
deposition of Defendant’s corporate representative. Plaintiff will be able to do so prior to the
current close of discovery on November 1, 2019.

       JTM has indicated that it is not interest in voluntary settlement of this matter.
Dated: September 16, 2019


                                                     s/ Nathan Volheim
                                                     Nathan C. Volheim, #6302103
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Ave., Suite 200
                                                     Lombard, Illinois 60148
                                                     Phone: (630) 568-3056
                                                     Facsimile: (630) 575-8188
                                                     Email: nvolheim@sulaimanlaw.com
                                                     Attorney for Plaintiff




                                CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Plaintiff, certifies that on September 16, 2019,
he caused a copy of the foregoing, PLAINTIFF’s STATUS REPORT, to be served via the
Court’s electronic filing database on all parties of record.



                                              Respectfully submitted,

                                             s/ Nathan C. Volheim
                                             Nathan C. Volheim, Esq. #6302103
                                             Counsel for Plaintiff
